 



Exhibit 10.2
NATIONAL FUEL GAS COMPANY
1997 AWARD AND OPTION PLAN
As Amended and Restated As of February 15, 2007
1. Purpose
     The purpose of the Plan is to advance the interests of the Company and its
stockholders, by providing a long-term incentive compensation program that will
be an incentive to the Core Employees of the Company and its Subsidiaries whose
contributions are important to the continued success of the Company and its
Subsidiaries, and by enhancing their ability to attract and retain in their
employ highly qualified persons for the successful conduct of their businesses.
2. Definitions
     2.1 “Acceleration Date” means (i) in the event of a Change in Ownership,
the date on which such change occurs, or (ii) with respect to a Participant who
is eligible for treatment under paragraph 23 on account of the termination of
his employment following a Change in Control, the date on which such termination
occurs.
     2.2 “Award” means any form of Stock Option, stock appreciation right or
Restricted Stock granted by the Committee to a Participant under the Plan
pursuant to such terms and conditions as the Committee may establish. An Award
may be granted singly, in combination or in the alternative.
     2.3 “Award Notice” means a written notice from the Company to a Participant
that sets forth the terms and conditions of an Award, in addition to those terms
and conditions established by this Plan and by the Committee’s exercise of its
administrative powers.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Cause” means (i) the willful and continued failure by a Core Employee
to substantially perform his duties with his employer after written warnings
specifically identifying the lack of substantial performance are delivered to
him by his employer, or (ii) the willful engaging by a Core Employee in illegal
conduct which is materially and demonstrably injurious to the Company or a
Subsidiary.
     2.6 “Change in Control” shall be deemed to have occurred at such time as
(i) any “person” within the meaning of Section 14(d) of the Exchange Act, other
than the Company, a Subsidiary, or any employee benefit plan or plans sponsored
by the Company or any Subsidiary, is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the outstanding securities
of the Company ordinarily

1



--------------------------------------------------------------------------------



 



having the right to vote at the election of directors, or (ii) approval by the
stockholders of the Company of (a) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of stock of the Company would be converted into cash, securities or
other property, other than a consolidation or merger of the Company in which the
common stockholders of the Company immediately prior to the consolidation or
merger have substantially the same proportionate ownership of common stock of
the surviving corporation immediately after the consolidation or merger as
immediately before, or (b) any consolidation or merger in which the Company is
the continuing or surviving corporation but in which the common stockholders of
the Company immediately prior to the consolidation or merger do not hold at
least a majority of the outstanding common stock of the continuing or surviving
corporation (except where such holders of Common Stock hold at least a majority
of the common stock of the corporation which owns all of the Common Stock of the
Company), or (c) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company, or (iii) individuals who constitute the Board on January 1, 1997
(the “Incumbent Board”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to
January 1, 1997 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least three-quarters (3/4) of the
directors comprising the Incumbent Board (either by specific vote or by approval
of the proxy statement of the Company in which such person is named as nominee
for director without objection to such nomination) shall be, for purposes of
this Plan, considered as though such person were a member of the Incumbent
Board.
     2.7 “Change in Ownership” means a change which results directly or
indirectly in the Company’s Common Stock ceasing to be actively traded on a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System.
     2.8 “Code” means the Internal Revenue Code of 1986, and the rules,
regulations and interpretations promulgated thereunder, as amended from time to
time.
     2.9 “Committee” means the Compensation Committee of the Board, or such
other committee designated by the Board, authorized to administer the Plan. The
Committee shall consist of not less than two (2) members of the Board, each of
whom shall be a Disinterested Board Member. A “Disinterested Board Member” means
a member who (a) is not a current employee of the Company or a Subsidiary,
(b) is not a former employee of the Company or a Subsidiary who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, (c) has not been an officer of the
Company (d) does not receive remuneration from the Company or a Subsidiary,
either directly or indirectly, in any capacity other than as a director and (e)
does not possess an interest in any other transaction, and is not engaged in a
business relationship, for which disclosure would be required pursuant to Item
404(a) or (b) of Regulation S-K under the Securities Act of 1933, as amended.
The term Disinterested Board Member shall be interpreted in such manner as shall
be necessary to conform to the requirements of Section 162(m) of the Code and
Rule 16b-3 promulgated under the Exchange Act.

2



--------------------------------------------------------------------------------



 



     2.10 “Common Stock” means the common stock of the Company.
     2.11 “Company” means National Fuel Gas Company.
     2.12 “Core Employee” means an officer or other core management employee of
the company or a Subsidiary as determined by the Committee. Every Key Management
Employee is also a Core Employee.
     2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     2.14 “Fair Market Value” of a share of Common Stock on any date means the
average of the high and low sales prices of a share of Common Stock as reflected
in the next-day reports of the high and low sales prices of a share of Company
Common Stock, as reported on either www.bloomberg.com or www.yahoo.com (or, if
no such shares were publicly traded on that date, the next preceding date that
such shares were so traded) or in any other publication selected by the
Committee; provided, however, that if shares of Common Stock shall not have been
publicly traded for more than ten (10) days immediately preceding such date,
then the Fair Market Value of a share of Common Stock shall be determined by the
Committee in such manner as it may deem appropriate.
     2.15 “Good Reason” means a good faith determination made by a Participant
that there has been any (i) material change by the Company of the Participant’s
functions, duties or responsibilities which change could cause the Participant’s
position with the Company to become of less dignity, responsibility, importance,
prestige or scope, including, without limitation, the assignment to the
Participant of duties and responsibilities inconsistent with his positions,
(ii) assignment or reassignment by the Company of the Participant without the
Participant’s consent, to another place of employment more than 30 miles from
the Participant’s current place of employment, or (iii) reduction in the
Participant’s total compensation or benefits or any component thereof, provided
in each case that the Participant shall specify the event relied upon for such
determination by written notice to the Board at any time within six months after
the occurrence of such event.
     2.16 “Key Management Employee” means a management employee of the Company
or a Subsidiary (i) who has significant policymaking responsibilities, and
(ii) whose current base salary at the time an Award is issued is among the
highest two percent (2%) of the current base salaries of all the employees of
the Company or any Subsidiary, all as determined by the Committee.
     2.17 “Participant” means any individual to whom an Award has been granted
by the Committee under this Plan.
     2.18 “Plan” means the National Fuel Gas Company 1997 Award and Option Plan.
Any reference in the Plan to a paragraph number refers to that portion of the
Plan.

3



--------------------------------------------------------------------------------



 



     2.19 “Restricted Stock” means an Award granted pursuant to paragraph 10.
     2.20 “SAR” means a stock appreciation right as defined in paragraph 9.
     2.21 “Stock Option” or “Option” means an Incentive Stock Option or a
Non-Qualified Stock Option as defined in paragraph 8.
     2.22 “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of eighty percent (80%)
or more.
3. Administration
     The Plan shall be administered by the Committee. The Committee shall have
the authority to: (a) interpret the Plan; (b) establish such administrative
rules, regulations and procedures as it deems necessary for the proper
administration of the Plan; (c) select Key Management Employees and Core
Employees to receive Awards under the Plan; (d) determine the form of an Award,
whether a Stock Option, SAR or Restricted Stock, the number of shares subject to
the Award, all the terms and conditions of an Award, including the time and
conditions of exercise or vesting, and any restrictions on transferability of
shares related to any Award; (e) determine whether Awards would be granted
singly, in combination or in the alternative; (f) grant waivers of Plan terms
and conditions, provided that any such waiver granted to an executive officer of
the Company shall not be inconsistent with Section 16 of the Exchange Act and
the rules promulgated thereunder; (g) accelerate the vesting, exercise, or
payment of any Award when any such action would be in the best interest of the
Company; and (h) take any and all other action it deems advisable for the proper
administration of the Plan, including but not limited to suspending the ability
of a Participant to exercise an Award while under investigation for engaging in
conduct in violation of paragraph 18. Notwithstanding the foregoing, without the
express approval of stockholders, the Committee shall not have the authority to
grant Awards in replacement of Awards previously granted under the Plan. All
determinations of the Committee shall be made by a majority of its members, and
its determinations shall be final, binding and conclusive. The Committee, in its
discretion, may delegate its authority and duties under the Plan to the Chief
Executive Officer or to other senior officers of the Company to the extent
permitted by Section 16 of the Exchange Act and notwithstanding any other
provision of this Plan or an Award Notice, under such conditions as the
Committee may establish; provided, however, that only the Committee may select
and grant Awards and render other decisions as to the timing, pricing and amount
of Awards to Participants who are subject to Section 16 of the Exchange Act. For
the avoidance of doubt, neither the Committee nor any delegate thereof shall
take any action under the Plan, including without limitation pursuant to this
paragraph 3, which would result in the imposition of an additional tax under
Section 409A of the Code on the Participant holding an Award granted hereunder.

4



--------------------------------------------------------------------------------



 



4. Eligibility
     Any Core Employee is eligible to become a Participant of the Plan and
receive Stock Options and SARs only. A Key Management Employee is also eligible
to become a Participant of the Plan and receive Stock Options, SARs and
Restricted Stock under the Plan.
5. Shares Available

  (a)   The maximum number of shares of Common Stock, $1.00 par value, of the
Company which shall be available for grant of Awards under the Plan (including
Incentive Stock Options) during its term shall not exceed 13,509,100, subject to
adjustment as provided in paragraph 16. Awards covering no more than 600,000
shares of Common Stock of the Company may be granted to any Participant in any
fiscal year, subject to adjustment as provided in paragraph 16. All of the
shares of Common Stock authorized may be used to grant Stock Options and SARs.
Of the shares authorized for issuance, only 250,000 may be used for Awards of
Restricted Stock on or after February 15, 2007. The shares of Common Stock
available for issuance under the Plan may be authorized and unissued shares or
treasury shares.     (b)   Shares of Common Stock related to Awards which, on or
after December 13, 2006, are (i) settled in cash in lieu of Common Stock, or
(ii) exchanged with the Committee’s permission for Awards not involving Common
Stock, will not be available again for grant under the Plan. The number of
shares that are counted against the limit in Section 5(a) in respect of any
portion of a SAR that is exercised shall be the gross number of shares related
to that portion of the SAR exercised, and not just the net shares issued upon
such exercise. Further, any shares of Common Stock that are used by a
Participant on or after December 13, 2006 for the full or partial payment to the
Company of the purchase price of shares of Common Stock upon exercise of a Stock
Option, or to satisfy any withholding taxes due in respect of the exercise or
vesting of any Award, will not be again available for Awards under the Plan.    
(c)   Except as provided in paragraph 5(b) above, shares of Common Stock related
to any portion of any Award which expires without the issuance of stock, or is
cancelled or forfeited, shall again be available for grant under the Plan.

6. Term
     The Plan became effective as of December 13, 1996 subject to its approval
by the Company’s stockholders at the 1997 Annual Meeting of Stockholders. The
Plan shall terminate on February 16, 2007, except that if stockholders approve
the amendments to the Plan presented for approval at the annual meeting held in
February, 2007 (the “2007 Amendments”), then the Plan shall terminate on
March 31, 2012, provided that no Awards shall be made under the Plan after
December 12, 2006, unless the stockholders shall approve the 2007 Amendments,
and provided further that the Plan shall be considered still to be effective as
to any Awards that are outstanding on March 31, 2012.

5



--------------------------------------------------------------------------------



 



7. Participation
     The Committee shall select Participants, determine the type of Awards to be
made, and establish in the related Award Notices the applicable terms and
conditions of the Awards in addition to those set forth in this Plan and any
administrative rules, regulations and procedures issued by the Committee.
8. Stock Options

  (a)   Grants. Awards may be granted in the form of Stock Options. The Stock
Options granted under the Plan may be Incentive Stock Options within the meaning
of Section 422 of the Code if granted before December 12, 2006, or they may be
Non-Qualified Stock Options (i.e., Stock Options which are not Incentive Stock
Options), or a combination of both. Only Non-Qualified Stock Options may be
issued on or after February 15, 2007.     (b)   Terms and Conditions of Options.
Unless the Award Notice provides otherwise, an Option shall be exercisable in
whole or in part. The price at which Common Stock may be purchased upon exercise
of a Stock Option shall be established by the Committee, but such price shall
not be less than the Fair Market Value of the Common Stock on the date of the
Stock Option’s grant. The Committee shall not have the authority to decrease
such price after the date of the Stock Option’s grant, except for adjustments
appropriate to reflect a Change in Stock or a Change in Capitalization pursuant
to paragraph 16. Unless the Award Notice provides a shorter period, each
Non-Qualified Stock Option shall expire on the day after the tenth anniversary
of its date of grant. Incentive Stock Options and Non-Qualified Stock Options
granted in combination may be exercised separately. Unless the Award Notice
provides otherwise, and except as provided in paragraphs 8(b)(i), 8(b)(ii) and
23 below, each Incentive Stock Option shall first become exercisable on the
first anniversary of its date of grant, and each Non-Qualified Stock Option
issued on before December 12, 2006 shall first become exercisable on the first
anniversary of its date of grant. Except as provided in paragraphs 8(b)(i),
8(b)(ii) and 23, each Stock Option issued on or after February 15, 2007 shall
first become exercisable on the third anniversary of its date of grant. The
following exceptions to the previous two sentences shall apply:

  (i)   Each Non-Qualified Stock Option shall first become exercisable, if
earlier,

  (1)   on the date of the Participant’s death occurring after the date of
grant,

6



--------------------------------------------------------------------------------



 



  (2)   six months after the date of grant, if the Participant has voluntarily
resigned on or after his 60th birthday, after the date of grant, and before such
six months,     (3)   on the date of the Participant’s voluntary resignation on
or after his 60th birthday and at least six months after the date of grant;    
(4)   if the Award Notice so provides, on an earlier date for Options awarded on
or after February 15, 2007 to a Participant as part of his initial inducement to
join the Company or a Subsidiary; or     (5)   if the Award Notice so provides,
on an earlier date for Options awarded on or after February 15, 2007 in
connection with a merger or acquisition to a Participant who joins the Company
or a Subsidiary as the result of a merger or acquisition.

  (ii)   Subject to paragraph 8(b)(i), unless the Award Notice provides
otherwise, Options issued on or after February 15, 2007 shall be exercisable
only upon attainment (as determined by the Committee or its delegate) of
performance goals established by the Committee pursuant to one or more of
performance criteria listed in paragraph 13, with respect to such performance
period or periods (including periods of less than three years) specified by the
Committee and set out in the Award Notice.

  (c)   Restrictions Relating to Incentive Stock Options. Stock Options issued
in the form of Incentive Stock Options shall, in addition to being subject to
all applicable terms and conditions established by the Committee, comply with
Section 422 of the Code. Accordingly, the aggregate Fair Market Value
(determined at the time the Option was granted) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or any of its Subsidiaries) shall not exceed $100,000 (or such other
limit as may be required by the Code). Unless the Award Notice provides a
shorter period, each Incentive Stock Option shall expire on the tenth
anniversary of its date of grant. The number of shares of Common Stock that
shall be available for Incentive Stock Options granted under the Plan is
12,509,100.     (d)   Exercise of Option. Upon exercise, the option price of a
Stock Option may be paid in cash, shares of Common Stock, shares of Restricted
Stock, a combination of the foregoing, or such other consideration as the
Committee may deem appropriate. The Committee shall adopt administrative rules,
regulations or procedures establishing appropriate methods for accepting Common
Stock, whether restricted or unrestricted, and may impose such conditions as it
deems appropriate on the use of such Common Stock to exercise a Stock Option.
The Committee, in its sole discretion, may adopt administrative rules,
regulations or

7



--------------------------------------------------------------------------------



 



      procedures whereby a Participant, to the extent permitted by and subject
to the requirements of Rule 16b-3 under the Exchange Act, Regulation T issued by
the Board of Governors of the Federal Reserve System pursuant to the Exchange
Act, the Code and other federal income tax laws, and other federal, state and
local tax and securities laws, can exercise an Option or a portion thereof
without making a direct payment of the option price to the Company. If the
Committee so elects to establish a cashless exercise program, the Committee
shall determine, in its sole discretion and from time to time, such
administrative rules, regulations or procedures as it deems appropriate. Such
administrative rules, regulations or procedures shall be binding on any
Participant wishing to utilize the cashless exercise program.

9. Stock Appreciation Rights

  (a)   Grants and Valuation. Awards may be granted in the form of stock
appreciation rights (“SARs”). SARs shall be subject to paragraph 9(c). Unless
this Plan or the Award Notice provides otherwise, SARs shall entitle the
recipient to receive a payment equal to the appreciation in the Fair Market
Value of a stated number of shares of Common Stock from the award date to the
date of exercise. Such payment shall be in the form of shares of the Company’s
Common Stock, with the number of shares to be delivered to be equal to the
amount of such appreciation divided by the Fair Market Value on the date of
exercise (with any fractional share to be paid in cash). Once a SAR has been
issued, the Committee shall not reprice the SAR by changing the initial Fair
Market Value from which the payment is calculated except for adjustments
appropriate to reflect a Change in Stock or a Change in Capitalization pursuant
to paragraph 16. In the case of SARs granted in combination with Stock Options,
the appreciation in value is from the option price of such related stock option
to the Fair Market Value on the date of exercise of such SARs. Unless this Plan
or the Award Notice provides otherwise, each SAR shall first become exercisable
on the first anniversary of its grant. Unless the Award Notice provides a
shorter period, each SAR shall expire ten years and one day after its date of
grant.     (b)   Terms and Conditions of SARs. SARs shall be exercisable in
whole or in such installments and at such time as may be determined by the
Committee. The base price from which the value of a SAR is measured shall also
be determined by the Committee; provided, however, that such price shall not be
less than the Fair Market Value of the Common Stock on the date of the grant of
the SAR. Each SAR issued on or after February 15, 2007 shall first become
exercisable on the third anniversary of its date of grant, except that:

  (i)   each SAR shall first become exercisable, if earlier,

  (1)   on the date of the Participant’s death occurring after the date of
grant,

8



--------------------------------------------------------------------------------



 



  (2)   six months after the date of grant, if the Participant has voluntarily
resigned on or after his 60th birthday, after the date of grant, and before such
six months,     (3)   on the date of the Participant’s voluntary resignation on
or after his 60th birthday and at least six months after the date of grant;    
(4)   upon a Change in Control or Change in Ownership pursuant to paragraph 23;
    (5)   if the Award Notice so provides, on an earlier date for SARs awarded
on or after February 15, 2007 to a Participant as part of his initial inducement
to join the Company or a Subsidiary; or     (6)   if the Award Notice so
provides, on an earlier date for SARs awarded on or after February 15, 2007 in
connection with a merger or acquisition to a Participant who joins the Company
or a Subsidiary as the result of a merger or acquisition.

  (ii)   Subject to paragraph 9(b)(i), unless the Award Notice provides
otherwise, SARs issued on or after February 15, 2007 shall be exercisable only
upon attainment (as determined by the Committee or its delegate) of performance
goals established by the Committee pursuant to one or more of performance
criteria listed in paragraph 13, with respect to such performance period or
periods (including periods of less than three years) specified by the Committee
and set out in the Award Notice.

  (c)   Deemed Exercise. The Committee may provide that a SAR not already
exercised shall be deemed to be exercised at the close of business on the
scheduled expiration date of such SAR, if at such time the SAR by its terms
remains exercisable and, if so exercised, would result in a payment to the
holder of such SAR.

10. Restricted Stock

  (a)   Grants. Awards may be granted in the form of Restricted Stock. Shares of
Restricted Stock may be awarded in such amounts and at such times during the
term of the Plan as the Committee shall determine.     (b)   Award Restrictions.
Restricted Stock shall be subject to such terms and conditions as the Committee
deems appropriate, including restrictions on transferability and continued
employment. Notwithstanding the previous sentence, unless the Award Notice
provides otherwise, the lapse of restrictions on Restricted Stock issued on or
after February 16, 2007 shall be conditioned upon attainment (as determined by
the Committee or its delegate) of performance goals established pursuant to one
or more of performance criteria

9



--------------------------------------------------------------------------------



 



      listed in paragraph 13 and set out in the Award Notice. No more than
100,000 restricted shares may be issued in a single fiscal year. The Committee
may modify or accelerate the delivery of shares of Restricted Stock under such
circumstances as it deems appropriate.     (c)   Rights as Stockholders. During
the period in which any shares of Restricted Stock are subject to the
restrictions imposed under paragraph 10(b), the Committee may, in its
discretion, grant to the Participant to whom shares of Restricted Stock have
been awarded all or any of the rights of a stockholder with respect to such
shares, including, but not by way of limitation, the right to vote such shares
and to receive dividends.     (d)   Evidence of Award. Any shares of Restricted
Stock granted under the Plan may be evidenced in such manner as the Committee
deems appropriate, including, without limitation, book-entry registration or
issuance of a stock certificate or certificates.

11. Payment of Awards
     At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property as the Committee shall determine.
12. Dividends and Dividend Equivalents
     If an Award is granted in the form of Restricted Stock the Committee may,
at any time up to the time of payment, include as part of an Award an
entitlement to receive dividends or dividend equivalents, subject to such terms
and conditions as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such time as the Committee shall determine. All dividends
or dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest, and/or be reinvested into additional shares of
Common Stock.
13. Performance Criteria
     The performance measure(s) to be used for purposes of Stock Options, SARs
and Restricted Stock shall include one or more measures chosen from among the
following, as applied to the Company or to any Subsidiary or combination of
Subsidiaries: (a) earnings per share; (b) net income (before or after taxes);
(c) return measures (including, but not limited to, return on assets, equity or
sales); (d) cash flow return on investments which equals net cash flows divided
by owners equity; (e) earnings before or after taxes, depreciation and/or
amortization; (f) gross revenues; (g) operating income (before or after taxes);
(h) total shareholder return; (i) corporate performance indicators (indices
based on the level of certain expenses, certain objectively measurable
operational events or certain services provided to customers); (j) cash
generation, profit and/or revenue targets; (k) growth measures, including
revenue growth, reserve growth or reserve replacement, as

10



--------------------------------------------------------------------------------



 



compared to a peer group or other benchmark; and/or (l) share price (including,
but not limited to, growth measures and total shareholder return). In setting
performance goals using these performance measures, the Committee may exclude
the effect of changes in accounting standards and non-recurring unusual events
specified by the Committee, such as write-offs, capital gains and losses, and
acquisitions and dispositions of businesses.
14. Termination of Employment

  (a)   General Rule. Subject to paragraph 18, if a Participant’s employment
with the Company or a Subsidiary terminates for a reason other than death,
disability, retirement, or any approved reason, all unexercised, unearned or
unpaid Awards shall be cancelled or forfeited as the case may be, unless
otherwise provided in this paragraph or in the Participant’s Award Notice. The
Committee shall have the authority to adopt administrative rules, regulations or
procedures not inconsistent with the Plan to (i) determine what events
constitute disability, retirement, or termination for an approved reason for
purposes of the Plan, and (ii) determine the treatment of a Participant under
the Plan in the event of his death, disability, retirement, or termination for
an approved reason.     (b)   Incentive Stock Options. Unless the Award Notice
provides otherwise, any Incentive Stock Option which has not theretofore
expired, shall terminate upon termination of the Participant’s employment with
the Company whether by death or otherwise, and no shares of Common Stock may
thereafter be purchased pursuant to such Incentive Stock Option, except that:

  (i)   Upon termination of employment (other than by death), a Participant may,
within three months after the date of termination of employment, purchase all or
part of any shares of Common Stock which the Participant was entitled to
purchase under such Incentive Stock Option on the date of termination of
employment.     (ii)   Upon the death of any Participant while employed with the
Company or within the three-month period referred to in paragraph 14(b)(i), the
Participant’s estate or the person to whom the Participant’s rights under the
Incentive Stock Option are transferred by will or the laws of descent and
distribution may, within one year after the date of the Participant’s death,
purchase all or part of any shares of Common Stock which the Participant was
entitled to purchase under such Incentive Stock Option on the date of death.

      Notwithstanding anything in this paragraph 14(b) to the contrary, the
Committee may at any time within the three-month period after the date of
termination of a Participant’s employment, with the consent of the Participant,
the Participant’s estate or the person to whom the Participant’s rights under
the Incentive Stock Options are transferred by will or the laws of descent and
distribution, extend the period for exercise of the Participant’s Incentive
Stock

11



--------------------------------------------------------------------------------



 



      Options to any date not later than the date on which such Incentive Stock
Options would have otherwise expired absent such termination of employment.
Nothing in this paragraph 14(b) shall authorize the exercise of an Incentive
Stock Option after the expiration of the exercise period therein provided, nor
later than ten years after the date of grant.     (c)   Non-Qualified Stock
Options. Unless the Award Notice provides otherwise, any Non-Qualified Stock
Option which has not theretofore expired shall terminate upon termination of the
Participant’s employment with the Company, and no shares of Common Stock may
thereafter be purchased pursuant to such Non-Qualified Stock Option, except
that:

  (i)   Upon termination of employment for any reason other than death,
discharge by the Company for cause, or voluntary resignation of the Participant
prior to age 60, a Participant may, within five years after the date of
termination of employment, or any such greater period of time as the Committee,
in its sole discretion, deems appropriate, exercise all or part of the
Non-Qualified Stock Option which the Participant was entitled to exercise on the
date of termination of employment or subsequently becomes eligible to exercise
pursuant to paragraph 8(b).     (ii)   Upon the death of a Participant while
employed with the Company or within the period referred to in paragraph 14
(c)(i), the Participant’s estate or the person to whom the Participant’s rights
under the Non-Qualified Stock Option are transferred by will or the laws of
descent and distribution may, within five years after the date of the
Participant’s death while employed, or within the period referred to in
paragraph 14(c)(i), exercise all or part of the Non-Qualified Stock Option which
the Participant was entitled to exercise on the date of death.

      Nothing in this paragraph 14(c) shall authorize the exercise of a
Non-Qualified Stock Option later than the exercise period set forth in the Award
Notice.

15. Nonassignability
     No Award under the Plan shall be subject in any manner to alienation,
anticipation, sale, transfer (except by will or the laws of descent and
distribution or pursuant to a domestic relations court order), assignment,
pledge, or encumbrance, except that, unless the Committee specifies otherwise,
all awards of Non-Qualified Stock Options or SARs shall be transferable without
consideration, subject to all the terms and conditions to which such
Non-Qualified Stock Options or SARs are otherwise subject, to (i) members of a
Participant’s immediate family as defined in Rule 16a-1 promulgated under the
Exchange Act, or any successor rule or regulation, (ii) trusts for the exclusive
benefit of the Participant or such immediate family members or (iii) entities
which are wholly-owned by the Participant or such immediate family members,
provided that (x) there may be no consideration for any such transfer, and
(y) subsequent transfers of transferred

12



--------------------------------------------------------------------------------



 



options shall be prohibited except those by will or the laws of descent and
distribution. Following transfer, any such Options or SARs shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, and except as provided in the next sentence, the term “Participant”
shall be deemed to refer to the transferee. The events of termination of
employment of paragraph 14(c) shall continue to be applied with reference to the
original Participant, and following the termination of employment of the
original Participant, the transferred Options or SARs shall be exercisable by
the transferee only to the extent, and for the periods specified in paragraph
14(c), that the original Participant could have exercised such Option or SAR.
Except as expressly permitted by this paragraph, an Award shall be exercisable
during the Participant’s lifetime only by him.
16. Adjustment of Shares Available

  (a)   Changes in Stock. In the event of changes in the Common Stock by reason
of a Common Stock dividend, stock split, reverse stock-split or other
combination, appropriate adjustment shall be made by the Committee in the
aggregate number of shares available under the Plan, the number of shares with
respect to which Awards may be granted to any Participant in any fiscal year,
and the number of shares or SARs, subject to outstanding Awards, without, in the
case of Stock Options, causing a change in the aggregate purchase price to be
paid therefor. Such proper adjustment as may be deemed equitable may be made by
the Committee in its discretion to give effect to any other change affecting the
Common Stock.     (b)   Changes in Capitalization. In case of a merger or
consolidation of the Company with another corporation, a reorganization of the
Company, a reclassification of the Common Stock of the Company, a spinoff of a
significant asset or other changes in the capitalization of the Company,
appropriate provision shall be made for the protection and continuation of any
outstanding Awards by either (i) the substitution, on an equitable basis, of
appropriate stock or other securities or other consideration to which holders of
Common Stock of the Company will be entitled pursuant to such transaction or
succession of transactions, or (ii) by appropriate adjustment in the number of
shares issuable pursuant to the Plan, the number of shares covered by
outstanding Awards, the option price of outstanding Stock Options, and the
exercise price of outstanding SARs, in each case as deemed appropriate by the
Committee.

17. Withholding Taxes
     The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the participant to pay to it such tax prior to and as a condition of
the making of such payment. Subject to any administrative rules, regulations or
procedures established by the Committee, a Participant may pay the amount of
taxes required by law to be withheld

13



--------------------------------------------------------------------------------



 



from an Award, in whole or in part, by requesting that the Company withhold from
any payment of Common Stock due as a result of such Award, or by delivering to
the Company, shares of Common Stock having a Fair Market Value less than or
equal to the amount of such required withholding taxes.
18. Noncompetition Provision
     Notwithstanding anything contained in this Plan to the contrary, unless the
Award Notice specifies otherwise, a Participant shall forfeit all unexercised,
unearned, and/or unpaid Awards, including Awards earned but not yet paid, all
unpaid dividends and dividend equivalents, and all interest, if any, accrued on
the foregoing if, (i) in the opinion of the Committee, the Participant, without
the written consent of the Company, engages directly or indirectly in any manner
or capacity as principal, agent, partner, officer, director, employee, or
otherwise, in any business or activity competitive with the business conducted
by the Company or any Subsidiary; or (ii) the Participant performs any act or
engages in any activity which in the opinion of the Committee is inimical to the
best interests of the Company.
19. Amendments to Awards
     The Committee may at any time unilaterally amend any unexercised, unearned,
or unpaid Award, including Awards earned but not yet paid, to the extent it
deems appropriate; provided, however, that any such amendment which is adverse
to the Participant shall require the Participant’s consent. Notwithstanding the
foregoing, the Committee may not amend an Award in any manner that would result
in the imposition of an additional tax under Section 409A of the Code on the
Participant holding such Award.
20. Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver certificates of Common
Stock evidencing Awards resulting in the payment of Common Stock prior to
(a) the obtaining of any approval from any governmental agency which the Company
shall, in its sole discretion, determine to be necessary or advisable, (b) the
admission of such shares to listing on the stock exchange on which the Common
Stock may be listed, and (c) the completion of any registration or other
qualification of said shares under any state or federal law or ruling of any
governmental body which the Company shall, in its sole discretion, determine to
be necessary or advisable.
21. No Right to Continued Employment or Grants
     Participation in the Plan shall not give any Participant any right to
remain in the employ of the Company or any Subsidiary. The Company or, in the
case of employment with a Subsidiary, the Subsidiary, reserves the right to
terminate any Participant at any time. Further, the adoption of this Plan shall
not be deemed to give any person any right to be selected as a Participant or to
be granted an Award.

14



--------------------------------------------------------------------------------



 



22. Amendment
     The Board may suspend or terminate the Plan at any time. In addition, the
Board may, from time to time, amend the Plan in any manner, provided however,
that any such amendment shall be subject to stockholder approval (i) at the
discretion of the Board and (ii) to the extent that shareholder approval may be
required by law or under the applicable requirements of any exchange on which
the Common Stock is listed to trade. Notwithstanding the foregoing, the Board
may not amend the Plan in any manner that would result in the imposition of an
additional tax under section 409A of the Code on any Participant.
23. Change in Control and Change in Ownership

  (a)   Background. All Participants shall be eligible for the treatment
afforded by this paragraph 23 if there is a Change in Ownership or if their
employment terminates within three years following a Change in Control, unless
the termination is due to (i) death; (ii) disability entitling the Participant
to benefits under his employer’s long-term disability plan; (iii) Cause;
(iv) resignation by the Participant other than for Good Reason; or
(v) retirement entitling the Participant to benefits under his employer’s
retirement plan.     (b)   Vesting and Lapse of Restrictions. If a Participant
is eligible for treatment under this paragraph 23, (i) all of the terms and
conditions in effect on any unexercised, unearned, or unpaid Awards shall
immediately lapse as of the Acceleration Date; (ii) no other terms or conditions
shall be imposed upon any Awards on or after such date, and in no event shall
any Award be forfeited on or after such date; and (iii) all of his unexercised,
unvested, unearned and/or unpaid Awards or any other outstanding Awards shall
automatically become one hundred percent (100%) vested immediately upon such
date.     (c)   Dividends and Dividend Equivalents. If a Participant is eligible
for treatment under this paragraph 23, all unpaid dividends and dividend
equivalents and all interest accrued thereon, if any, shall be treated and paid
under this paragraph 23 in the identical manner and time as the Award under
which such dividends or dividend equivalents have been credited. For example, if
upon a Change in Ownership, an Award under this paragraph 23 is to be paid in a
prorated fashion, all unpaid dividends and dividend equivalents with respect to
such Award shall be paid according to the same formula used to determine the
amount of such prorated Award.     (d)   Payment of Awards. If a Participant is
eligible for treatment under this paragraph 23, whether or not he is still
employed by the Company or a Subsidiary, he shall be paid, in a single lump sum
cash payment, as soon as practicable but in no

15



--------------------------------------------------------------------------------



 



      event later than 90 days after the Acceleration Date, for all outstanding
SARs and Stock Options (including Incentive Stock Options), and any other
outstanding Awards, based on the Fair Market Value of the Common Stock on the
Acceleration Date.     (e)   Miscellaneous. Upon a Change in Control or a Change
in Ownership, (i) the provisions of paragraphs 14, 18 and 19 shall become null
and void and of no force and effect insofar as they apply to a Participant who
has been terminated under the conditions described in paragraph 23(a); and
(ii) no action shall be taken which would affect the rights of any Participant
or the operation of the Plan with respect to any Award to which the Participant
may have become entitled hereunder on or prior to the date of the Change in
Control or Change in Ownership or to which he may become entitled as a result of
such Change in Control or Change in Ownership.     (f)   Legal Fees. The Company
shall pay all legal fees and related expenses incurred by a Participant in
seeking to obtain or enforce any payment, benefit or right he may be entitled to
under the Plan after a Change in Control or Change in Ownership; provided,
however, the Participant shall be required to repay any such amounts to the
Company to the extent a court of competent jurisdiction issues a final and
non-appealable order setting forth the determination that the position taken by
the Participant was frivolous or advanced in bad faith.

24. No Right, Title or Interest in Company Assets
     No Participant shall have any rights as a stockholder as a result of
participation in the Plan until the date of issuance of a stock certificate in
his name, and, in the case of Restricted Stock, Stock Options, or SARs, until
such rights are granted to the Participant under paragraph 10(c). To the extent
any person acquires a right to receive payments from the Company under this
Plan, such rights shall be no greater than the rights of an unsecured creditor
of the Company.

16